Title: To Thomas Jefferson from George Jefferson, 22 January 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 22d. Jan. 1807
                        
                        I have just been applied to by Capt. Macon to know if he shall reserve for you the usual number of
                            hams which he has for some years past supplied: I should without hesitation have desired him to do so, had he not given
                            me notice that the price would be 15 d
                            ⅌ lb, although pork I believe is lower than it was last year; the
                            current price being now not more than 6$—such as his I suppose certainly would not command more than 7$.—
                        Unreasonable as I think this demand, as I apprehended we should not be able to get any other on which we
                            could rely, I informed him that I supposed you would take it, but that under such circumstances I would not engage it
                            until I heard from you. 
                  I am Dear Sir Your Very Humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    